
	

113 HR 1956 IH: War on Debt Act of 2013
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1956
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  issuance of War on Debt Bonds.
	
	
		1.Short titleThis Act may be cited as the
			 War on Debt Act of
			 2013.
		2.War on Debt
			 Bonds
			(a)In
			 generalSubchapter I of
			 chapter 31 of subtitle III of title 31, United States Code, is amended by
			 inserting after section 3105 the following new section:
				
					3105a.War on Debt
				Bonds
						(a)The Secretary shall establish and
				administer a new series of United States savings bonds, to be known as
				War on Debt Bonds. Proceeds from the bonds shall be used first
				solely to reduce the amount of foreign-held public debt, and then to reduce
				other public debt.
						(b)A War on Debt Bond shall not mature, and
				may not be redeemed by the holder, earlier than 50 years from the date of
				issue. An amount equal to 1/50 of the principal amount of
				any such bond shall be paid to the holder of such bond on the 5th anniversary,
				and each anniversary thereafter, and shall not be includible in gross income
				under the Internal Revenue Code of 1986. Interest shall be paid annually on the
				anniversary date of issuance, and shall not be includible in gross income under
				such Code.
						(c)War on Debt Bonds shall be issued at face
				value and in denominations of not less than $10,000, and shall bear interest at
				a rate determined by the Secretary to be equal to 90 percent of the interest
				rate for substantially similar AA rated State bonds, adjusted annually.
						(d)If during any
				fiscal year during which any War on Debt Bond is outstanding—
							(1)the Federal budget
				deficit for such fiscal year exceeds 3 percent of gross domestic product (as
				most recently computed and published by the Department of Commerce); or
							(2)the public debt
				exceeds 10 percent of gross domestic product (as so computed and
				published);
							then any
				such bond may be redeemed without regard to subsection (b).(e)A War on Debt Bond may only be held
				by—
							(1)a citizen or
				resident of the United States;
							(2)a domestic
				partnership, or domestic corporation, not more than 1 percent of the ownership
				interest of which is held (directly or indirectly) by a person who is not a
				United States person (as defined in section 7701(a)(30) of the Internal Revenue
				Code of 1986); or
							(3)an estate or trust which is a United States
				person (as so defined), unless there is a beneficiary of the trust who is not a
				United States person (as so
				defined).
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subchapter I of chapter 31 of subtitle III of title 31, United
			 States Code, is amended by inserting after section 3105 the following new
			 item:
				
					
						3105a. War on Debt
				Bonds.
					
					.
			
